IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0792
                                  No. 14-0812
                           Filed November 25, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TAEVON DAVONTE WASHINGTON,
     Defendant-Appellant.
_________________________________

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CORDARREL DONTYA SMITH,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, Bradley J.

Harris, Judge.



      The defendants appeal from the district court’s denial of their motions to

dismiss for violation of the speedy indictment rule.        REVERSED AND

REMANDED WITH DIRECTIONS ON BOTH APPEALS.



      Ryan P. Tang of Law Office of Ryan P. Tang, P.C., Cedar Rapids, for

appellant Washington.

      Zorana Wortham-White of Wortham-White Law Office, Waterloo, for

appellant Smith.
                                      2


      Thomas J. Miller, Attorney General, and Alexandra Link, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                          3


DANILSON, Chief Judge.

       Taevon Washington and Cordarrel Smith appeal from the district court’s

denial of their motions to dismiss for violation of the speedy indictment rule. The

defendants maintain the district court erred in its determination that they were not

under arrest for purposes of speedy indictment when they were handcuffed and

taken into custody on June 10, 2012.

       This opinion involves the appeals of Washington and Smith and is a

companion case to State v. Williams, No. 14-0793, also filed today. All cases

involve the same general facts and same joint hearing.

       Because the circumstances surrounding the defendants’ interaction with

law enforcement would cause a reasonable person in the defendants’ positions

to believe an arrest occurred, we find that Washington and Smith were arrested

for speedy indictment purposes on June 10, 2012, and the trial informations filed

in November 2013 were untimely.               The district court erred by denying

Washington’s and Smith’s motions to dismiss. According, we reverse the district

court’s ruling and remand for entry of dismissal of the charges.

I. Background Facts and Proceedings.

       On June 10, 2012, Washington was eighteen years old, and Smith was

twenty-four years old.

       On that day, at approximately 5:30 a.m., the Waterloo Police Department

received a call reporting a sexual assault. When officers responded, they met

with L.M., a fifteen-year-old girl. L.M. advised officers that she and her friend J.K.

had voluntarily entered a home and began drinking with the occupants but she

believed they had later been drugged. L.M. woke up in the basement to one of
                                          4


the males having forcible intercourse with her and remembered two other males

also having forcible intercourse with her. She was able to escape, but she left

one of her sandals and her leggings. She advised officers that she believed J.K,

also fifteen years old, was still in the basement of the home.

         L.M. was able to direct the officers to the residence before she was taken

to an area hospital for evaluation. During the course of the investigation, the

officers learned the house was a known gang residence. At approximately 7:30

a.m., the officers forced entry into the residence with a tactical team of eight

officers—some armed with assault rifles.       All persons in the residence were

ordered to the floor at gunpoint.      Smith and Washington were both in the

residence at the time the police entered. They were handcuffed and placed in

Waterloo Police Department vehicles. Smith was dressed in only his underwear

at the time he was placed in the squad car, and Washington was not wearing

shoes.

         The officers located J.K. in the basement of the residence. They also

found several dirty mattresses and used condoms, as well as the leggings and

sandal L.M. had described.

         Each defendant was transported to the Waterloo Police Department in a

squad car. Once they arrived, they were separated and placed in individual

interrogation rooms. Their handcuffs were removed.

         Both Washington and Smith were read their Miranda rights. Washington

admitted to having intercourse with the juveniles, but he maintained it was

consensual. Smith denied any sexual contact with either juvenile.
                                        5


       Smith consented to buccal and penile swabs.        Washington refused to

consent and was held until officers were able to obtain a search warrant and the

swabs were collected.

       After the swabs were obtained from the defendants, they were released.

No charges were filed at the time, and no bonds or conditions were placed upon

their release.

       On November 1, 2013, each defendant was charged by trial information

with two counts of sexual abuse in the second degree.         The offenses were

alleged to have been committed against L.M. and J.K. on June 10, 2012.

       Washington, Smith, and Williams—the codefendant whose appeal we also

decide today—each filed a motion to dismiss the charges against him.            A

combined hearing was held on March 27, 2014.

       On April 14, 2014, the district court denied each of the defendants’

motions to dismiss. The court stated, “Given the circumstances involving the

defendants herein, the court determines that a reasonable person would have

believed an arrest occurred on the morning of June 10, 2012.”          The court

determined “[t]he arrests of the defendants by the Waterloo Police Department . .

. triggered all rights and protections guaranteed by the Fourth Amendment and

Fourteenth Amendments of the United States Constitution.” However, the district

court held that “no arrest for a public offense occurred which would have

triggered the speedy indictment requirement of rule 2.33(2)(a).”

       The defendants each filed an application for discretionary review of the

district court’s denial of their motions to dismiss. Our supreme court granted the

applications and transferred the cases to us.
                                         6


II. Standard of Review.

      “We review a district court’s decision regarding a motion to dismiss for

lack of speedy indictment for correction of errors at law.” State v. Wing, 791

N.W.2d 243, 246 (Iowa 2010). We are bound by the findings of fact of the district

court if they are supported by substantial evidence.” Id.

III. Discussion.

      “Iowa’s speedy indictment rule ensures the enforcement of the United

States and Iowa Constitutions’ speedy trial guarantees, which assure the prompt

administration of justice while allowing an accused to timely prepare and present

his or her defense.” State v. Utter, 803 N.W.2d 647, 652 (Iowa 2011). Iowa’s

speedy indictment rule is codified in Iowa Rule of Criminal Procedure 2.33(2)(a),

which provides:

      When an adult is arrested for the commission of a public offense,
      or, in the case of a child, when the juvenile court enters an order
      waiving jurisdiction pursuant to Iowa Code section 232.45, and an
      indictment is not found against the defendant within 45 days, the
      court must order the prosecution to be dismissed, unless good
      cause to the contrary is shown or the defendant waives the
      defendant’s right thereto.

The term indictment, as used in the rule, includes a trial information. Iowa R.

Crim. P. 2.5(5); see also State v. Schuessler, 561 N.W.2d 40, 41 (Iowa 1997).

An arrest “is the taking of a person into custody when and in the manner

authorized by law, including restraint of the person or the person’s submission to

custody.” Iowa Code § 804.5 (2011).

      A person making an arrest must inform the person to be arrested of
      the intention to arrest the person, the reason for arrest, and that the
      person making the arrest is a peace officer, if such be the case,
      and require the person being arrested to submit to the person’s
      custody . . . .
                                          7



Id. § 804.14.

        In Wing, 791 N.W.2d at 244–45, officers pulled over the vehicle the

defendant was a passenger in and ultimately found “a brick of marijuana.” The

defendant admitted the marijuana was his, and officers read him his Miranda

rights, handcuffed him, and placed him in the backseat of a patrol car. Wing, 791

N.W.2d at 245.       After searching the defendant’s home and finding more

incriminating evidence, officers asked the defendant if he “would be interested in

cooperating with law enforcement in other drug investigations.”            Id.   The

defendant indicated he was interested and was told to call another officer. Id.

The defendant never called, and approximately six months later, a trial

information was filed. Id. at 245–46. The defendant filed a motion to dismiss for

violation of speedy indictment.     Id. at 246.   The district court concluded the

defendant had not been arrested, so rule 2.33(2)(a) had not been violated. Id.

        Our supreme court acknowledged that Wing was not arrested pursuant to

section 804.14 but found “that not all seizures by law enforcement officers must

meet such strict conditions to constitute an arrest.” Id. at 247–48. The court

held:

        When an arresting officer does not follow the protocol for arrest
        outlined in section 804.14 and does not provide any explicit
        statements indicating that he or she is or is not attempting to effect
        an arrest, we think the soundest approach is to determine whether
        a reasonable person in the defendant’s position would have
        believed an arrest occurred, including whether the arresting officer
        manifested a purpose to arrest.
                                         8

Id. at 249. The court considered the “the circumstances surrounding Wing’s

interaction with law enforcement” and concluded that “a reasonable person in

Wing’s position would have believed an arrest occurred.” Id. at 252.

      All parties involved agree that neither Williams nor Smith were formally

arrested pursuant to section 804.5 on June 10, 2012. The question is whether

the “reasonable person” test of Wing compels a finding of arrest that triggers

speedy indictment protection.

      Here, the police forced entry into the residence where the defendants

were sleeping. The defendants were made to lie on the floor at gunpoint until

they were ultimately removed from the residence. Their removal was clearly not

voluntary as neither Smith nor Washington was permitted to get dressed before

they were handcuffed and placed in a marked patrol car. They were taken to the

police station where they were read their Miranda rights and questioned. Smith

was not allowed to leave until he consented to buccal and penile swabs.

Washington declined to consent and was held until officers could obtain a search

warrant for the swabs.

      Despite the district court’s finding otherwise, the State concedes that the

circumstances surrounding the officers’ seizures of Washington and Smith

“appear to compel a finding of arrest” that triggers speedy indictment protection

under Wing.     The State asks us to reconsider Wing, so rule 2.33(2)(a) is

applicable to only formal arrests that comply with section 804.14. “Generally, it is

the role of the supreme court to decide if case precedent should no longer be

followed.” State v. Miller, 841 N.W.2d 583, 584 n.1 (Iowa 2014) (citing Kersten

Co. v. Dep’t of Soc. Servs., 207 N.W.2d 117, 121–22 (Iowa 1973)). “We are not
                                         9

at liberty to overturn Iowa Supreme Court precedent.” State v. Hastings, 466

N.W.2d 697, 700 (Iowa Ct. App. 1990).

IV. Conclusion.

      Because the circumstances surrounding the defendants’ interactions with

law enforcement would cause a reasonable person in the defendants’ positions

to believe an arrest occurred, we find that Washington and Smith were arrested

for speedy indictment purposes on June 10, 2012, and the trial informations filed

in November 2013 were untimely.              The district court erred by denying

Washington’s and Smith’s motions to dismiss. According, we reverse the district

court’s ruling and remand for entry of dismissal of the charges.

      REVERSED        AND    REMANDED          WITH   DIRECTIONS     ON   BOTH

APPEALS.